Norton, J.-
Defendant Mills was, with three others, jointly indicted in the Jasper county circuit court, at the September term, 1884, for an attempt to commit burglary. He was separately tried at the same term, and wa,s-convicted and sentenced to two years imprisonment in the penitentiary. '
The indictment is based on section 1645, Revised Statutes, and complies in1 all essential particulars with the. requirements of said section, and sufficiently s,ets forth' the. offence therein designated. ' Defendant was -.introduced as a witness in his own behalf, and on his cross-examination by the. state he was asked one question *418touching a matter not strictly embraced in his examination in chief. No objection was made at the time to the question, nor was any exception saved. While we have Iheld, State v. McGraw, 74 Mo. 573, and State v. McLaughlin, 76 Mo. 320, that it was not permissible to allow a defendant in a criminal case to be cross-examined as to matters not testified to by him in his examination in chief, we have also held, State v. McDonald, 85 Mo. 539, that in regard to new matters, the same rule applies in both civil and criminal cases. No objection having-been made aj; the time to the question, nor exception saved, it cannot now be considered. The instructions given by the court are unexceptionable, and the evidence tends strongly to support the verdict of the jury, and there is nothing in the record which we have examined to justify an interference with the judgment, and it is hereby affirmed.
All concur.